Citation Nr: 1339681	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a higher initial evaluation than 40 percent prostate cancer, status post cryosurgical ablation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for prostate cancer, status post cryosurgical ablation, and a 20 percent evaluation effective September 8, 2008. The Veteran appealed therefrom regarding the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). An August 2009 RO rating decision later awarded a higher initial evaluation of 40 percent.  
  
In August 2012, the Veteran provided testimony during a Travel Board hearing            at the RO before the undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.
















REMAND

Unfortunately, the Board finds further evidentiary development warranted in this case prior to issuance of a final decision. To date, the Board finds the Veteran's August 2012 hearing testimony of considerable probative value in adjudicating this claim. However, there is a significant gap in the available VA outpatient treatment records, where the Veteran has indicated a continuous treatment course, so as to permit meaningful longitudinal evaluation of his service-connected condition over time. See generally, 38 C.F.R. § 4.2. See also Ardison v. Brown, 6 Vet. App. 405, 407 (1994). These treatment records are deemed to be within VA's constructive possession and should be obtained. See Bell v. Derwinski, 2 Vet. App. 611 (1992)    

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request from the Charleston              VA Medical Center (VAMC) all available treatment records for the Veteran dated since June 2010.                  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's "Virtual VA"         claims folder.

2. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.    If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


